Exhibit 10.2 November 9, 2015 [Participant Name] [Address] [Address] Re:Notice of Waiver Pursuant to Section 3.1(d) of the Stockholders Agreement Dear Participant: Zayo Group Holdings, Inc. (the “Company”) is sending this notice to you as a party to the Stockholders Agreement between the Company and each Participant named therein, dated as of October 22, 2014, as amended by that certain First Amendment to Stockholders Agreement, dated as of September 17, 2015 (the “Stockholders Agreement”).Capitalized terms used but not defined herein shall have the meanings assigned to them in the Stockholders Agreement.
